Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
Applicant should note that the art unit and supervisor for the examiner and this application have changed. The new supervisor information is included at the end of this Office Action.
	Response to Amendment
The submission entered September 2, 2021 in response to an Office Action mailed April 22, 2021 is acknowledged.
Claims 1-9, 15, 23-27 are pending.  Claim(s) 10-14, 16-22, 28-31 is/are cancelled.  Claim(s) 1, 4, 23, 27 is/are currently amended.
Response to Arguments
Applicant's arguments filed September 2, 2021 have been fully considered but they are not persuasive. The rejection of claim 23 under 35 USC 112 has not been fully addressed. Claim 23 recites "a movable roller assembly" and "a roller assembly". As discussed in the previous Office Action, the claim is unclear as to whether these recitations refer to the same element. Is the claim setting forth two different roller assemblies?
Regarding the rejections of independent claims 1, 23 and 27 under 35 USC 103, applicant introduces new claim language "telescoping sections are selected from triangular in cross-section, circular in cross-section, oval in cross-section or any geometric shape in cross section". As the prior art discloses a cross-section of any geometric shape, as described below, the claims stand rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim(s) 23, the claim language does not make clear if the claim language "a moveable roller assembly" and the "a roller assembly having one or more rolling wheels" refers to the same or different elements.
Claims 24-26 are rejected as being dependent upon a rejected base claim. Regarding applicant's remarks that the rejection of the dependent claims is improper as no reasoning is provided, the dependent claims incorporate the subject matter of the claims from which they depend. Therefore, any deficiency in the independent claim would also be present in the dependent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oury et al (US 4,624,357, cited by applicant) in view of Bonnet (USPN5685416).
Regarding Claim(s) 1, Oury shows a portable conveying system comprising a pickup truck rolling chassis (10) with inherent engine and transmission components for conveying material to a desired site, a hydraulically operated telescopical conveying unit (12) of a plurality of individual sections (134, 136, 138) nesting in each other (Fig. 2) or extending out from each other when telescoping (Figs. 1,3) and an internal extendable and retractable conveying belt (14) (col. 2:50-51, col. 5:55-58) situated within said telescopical conveying unit, and wherein said plurality of individual telescoping sections are movable relative to one another (col. 5:21-25); and further wherein said telescoping sections are selected from triangular in cross-section, 
Regarding Claim(s) 2, Oury discloses the conveying belt to extend and retract on an adjustable pulley 180, which is considered to be a “movable track” and operates within said telescoping sections.
Regarding Claim(s) 3, Oury shows that the telescoping sections are elevatable and can be vertically rotated 360°. This is interpreted as the section are elevatable and are rotatable 360 degrees about a vertical axis.
Regarding Claim(s) 4, Oury teaches the conveying belt, and the belt would have an inherent width, yet fails to teach the conveying belt is approximately 18 inches in width. However, a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to select the width of the belt as it would have been mere design expediency, as it has been held that where the general conditions of a claim are met, discovering an optimum or workable range (or, in this case, a single value) involves only routine skill in the art. 
Regarding Claim(s) 5, since the apparatus of Oury as modified would be mounted on a medium duty truck chassis having a GVRW of less than 26,000 pounds, it would have been a mere design expediency to have configured the system so as to be of approximately 19,500 to approximately 23,000 GVRW lbs.
Regarding Claim(s) 6, Oury fails to disclose a particular extended distance, however, it would have been a mere design expediency to have constructed the telescoping sections to reach a distance of approximately 90 feet to approximately 100 feet when fully extended, as it has been held that where the general conditions of a claim are met, discovering an optimum or workable range involves only routine skill in the art.
Regarding Claim(s) 7, Oury further discloses a removable hopper means (18) for loading material to be conveyed.
Regarding Claim(s) 8, the use of a diesel engine for the truck chassis would have been an obvious design choice (the only practical choices are gas or diesel), especially since Oury discloses a diesel auxiliary engine to power the conveyor system.
Regarding Claim(s) 9, the apparatus of Oury as modified can be operated by one person and without a CDL.
Claim 23, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oury in view of Bonnet, Bacon-Maldonado (US Pub 20190256297 A1) and Frankl et al. (USPN 7448486).
Regarding Claim(s) 23, Oury shows a portable conveyor comprising a pickup truck rolling chassis (10) with inherent engine and transmission components for conveying material to a desired site, a hydraulically operated telescopical conveying unit (12) of a plurality of telescoping sections (134, 136, 138) nesting in each other (Fig. 2) and extending out from each other when telescoping (Figs. 1,3) and an internal extendable and retractable conveying belt (14) (col. 2:50-51, col. 5:55-58) for conveying material to be deployed and situated within said telescopical conveying unit, and operated via a diesel engine carried on the truck (col. 3:50-52). Oury discloses said telescoping sections are selected from triangular in cross-section, circular in cross-section, oval in cross-section or any geometric shape in cross-section. The sections inherently have a cross-section, therefore, the telescoping sections are selected from any geometric shape in cross-section. Oury does not disclose the conveying belt is a compactable serpentine conveying belt, the belt is stored on a movable roller assembly below the telescopical conveying unit, the conveying unit is operated by a PTO function of the pickup truck chassis engine or a roller assembly having one or more rolling wheels respectively mounted to one or more telescoping sections, wherein the telescoping sections are moveable relative to one another by sliding on the rolling wheels. Bonnet (USPN5685416) teaches an telescopical conveying unit (10) having telescoping sections (22, 24, 26) and an endless conveyor belt (60) that is a compactable serpentine belt situated within the telescopical conveying unit, and wherein said serpentine belt is 
Regarding Claim(s) 26, Oury fails to disclose a particular extended distance, however, it would have been a mere design expediency to have constructed the telescoping sections to reach a distance of approximately 90 feet to approximately 100 feet when fully extended, as it has been held that where the general conditions of a claim are met, discovering an optimum or workable range (or in this case, a single value) involves only routine skill in the art.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oury in view of Bacon-Maldonado, Frankl et al. (USPN 7448486) and Mackin et al. (USPN 8186502).
Regarding Claim(s) 27, Oury shows a portable conveyor comprising a pickup truck rolling chassis (10) with inherent engine and transmission components for conveying material to a desired site, a hydraulically operated telescopical conveying unit (12) of a plurality of individual sections (134, 136, 138) nesting in each other (Fig. 2) or extending out from each other when telescoping (Figs. 1,3) and an internal extendable and retractable conveying belt (14) (col. 2:50-51, col. 5:55-58) for conveying material to be deployed and situated within said conveying unit, and operated manually (operator uses by a hand-held remote control panel to control hydraulic valves (col. 5:60-62)) via a diesel engine carried on the truck (col. 3:50-52). Oury discloses said telescoping sections are selected from triangular in cross-section, circular in cross-section, oval in cross-section or any geometric shape in cross-section. The sections inherently have a cross-section, therefore, the telescoping sections are selected from any geometric shape in cross-section. Oury does not disclose that the conveying system is mounted on a class 5 or class 6 truck chassis (although it is disclosed as being legally drivable on public roads), or a roller assembly having one or more rolling wheels respectively mounted to one or more telescoping sections and moveable relative to one another by sliding on the rolling wheels. Oury fails to disclose the conveying belt is a compactable serpentine conveying belt. Bacon-Maldonado discloses a similar vehicle-mounted conveyor system that is mounted on a class 6 medium-duty truck chassis having a GVWR of under 26,000 pounds so that the operator thereof does not require a CDL. The examiner notes that the truck shown by Oury appears to be a medium duty truck chassis of approximately the same size as those disclosed by Bacon-Maldonado and applicant. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have modified the apparatus of Oury by mounting the conveyor system thereof on a medium duty truck chassis (i.e., class 4, 5 or 6), .

Allowable Subject Matter
Claim 15 is allowed.
Claims 24 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Granryd (USPN 4168008) discloses a telescopic boom having different shaped cross-sections.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653